Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the Heat Resistance test method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the Hydrolysis Resistance test method" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2017/222758 to Atsushi et al. in view of U.S. Patent Pub. No. 2011/0129647 to Duke et al.
As to claims 1, 7-9, and 11, Atsushi discloses a hot-melt moisture curable adhesive composition (Abstract) comprising a polyurethane prepolymer that is the reaction product of a diisocyanate (0033) and a polyol mixture comprising 10 to 70% by mass of a crystalline polyester polyol (1,6-hexanediol and dodecanedioic acid, same as applicant), 3 to 15% by weight of a polycaprolactone polyol, and the rest of the mixture comprises a blend of different polyols (third polyol) comprising polyoxypropylene glycol, a polyether polyol, and an acrylic polyol (0033).
Atsushi does not disclose the functionality of the polycaprolactone polyol.
However, the use of trifunctional polycaprolactones in amounts within the claimed range to prepare polyurethane prepolymers for adhesive applications was known at the time filing.  This is supported by Duke (0027).
The position is taken that it would have been obvious to a person of ordinary skill in the art to add some triol including the polycaprolactone triols disclosed in Duke to the prepolymer composition of Atsushi to provide sufficient crosslinking while maintaining a workable viscosity to improve high temperature performance of the adhesive (See Duke 0027).
As to claims 2-3, Atushi discloses ranges of polyols in the polyol mixture that overlap the claimed range.  In particular, the crystalline polyester polyol is used in amounts that range from 10 to 70% by mass from the viewpoint of obtaining excellent binding strength, initial hardness, flexibility, and low viscosity (0017).  The polyether polyols are used in amounts that range from 17 to 80 mass% from the viewpoint of obtaining even more excellent binding strength, film flexibility, and low viscosity (0020, 0023).  The polycaprolactone polyol is used in amounts 1 to 20% for improving open time and initial strength (0032) and high temperature performance (Duke, 0027).
It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to maintain the amounts of each polyol within the claimed amounts based on the desired properties of the adhesive as taught in Atsushi and Duke through routine experimentation.  In particular, controlling the amount of polyol will provide adhesives with high temperature performance, manageable viscosity, binding strength, and film flexibility.   
As to claims 4-6 with regard to the claimed properties, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches the claimed ingredients and reasons to add more or less of each polyol within the claimed ranges to provide desired properties.  Therefore, the claimed effects and physical properties, i.e. heat resistance, hydrolysis resistance, and self-extinguishing would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claim 11, Atsushi discloses polytetramethylene ether glycol as a suitable polyether polyol (applicants third polyol, 0021).
As to claims 19-20, Atsushi discloses methods wherein the adhesive is applied to a bonding surface of a bundle of plurality of paper leaves or cover paper and adhered to each other (laminate, 0008, 0047-0048).


Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2017/222758 to Atsushi et al. in view of U.S. Patent Pub. No. 2011/0129647 to Duke et al. that has been explained above and is applied here as such in view of EP-587942 to Maltz.
As to claims 10 and 13-18, Atsushi discloses a hot-melt moisture curable adhesive composition (Abstract) comprising a polyurethane prepolymer that is the reaction product of a diisocyanate (0033) and a polyol mixture comprising 10 to 70% by mass of a crystalline polyester polyol (1,6-hexanediol and dodecanedioic acid, same as applicant), 3 to 15% by weight of a polycaprolactone polyol, and the rest of the mixture comprises a blend of different polyols (third polyol) comprising polyoxypropylene glycol, a polyether polyol, and an acrylic polyol (0033).
	Atsushi discloses suitable additives can be added to the adhesive, but fails to teach the solid flame retardant additive.
	Maltz discloses hot melt polyurethane adhesives comprising 5 to 15 wt% of a brominated bisphenol-A-diol (3:17-18, Fire Guard FG 3600).
	At the time of filing it would have been obvious to a person of ordinary skill in the art to add the hydroxy containing brominated flame retardant component taught in Maltz to the adhesive composition of Atsushi to provide an improved heat protection laminate for producing labour safety materials, protective clothes that are highly heat resistant and flexible (2:26-27).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763